DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/KR2017/015477 filed 12/26/2017.  This application claims benefit to foreign application REPUBLIC OF KOREA 10-2017-0069265, filed 6/02/2017.  Claims 1-16 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 10/4/2019, 1/20/2020, 1/27/2021 and 5/12/2021 have been considered by the examiner.  Foreign Patent Document cite 3 on the 1/27/2021 IDS is lined through because it was already submitted on the IDS received 10/4/2019 (Foreign Patent Document cite 1).

Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to because the priority information is missing from page 1.
The specification is also objected to because the sequence notation is improper, see “SEQ ID NO.1” which should be “SEQ ID NO: 1” and “SEQ ID No: 2” which should be “SEQ ID NO: 2”, both on p. 9 of the original disclosure.
Additionally, the specification should have the deposit information discussed below (rejection under 35 U.S.C. 112(a)).  It is noted that the original disclosure has the .
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claims 1-10 and 15-16, claim construction for United States patents generally consists of a preamble, followed by a transitional phrase, which is followed by the body of the claim.  Claim 1, and dependent claims 2-10, drawn to a method for producing a psicose, do not have a conventional transitional phrase, e.g. comprising, consisting of, or consisting essentially of (see MPEP 2111.03).  Claims 15 and 16, drawn to compositions of matter, also do not have a conventional transitional phrase, e.g. comprising, consisting of, or consisting essentially of.  Appropriate correction is suggested.
Regarding claims 1-16, reciting [Claim x] in the line above the claim text is unconventional.  Simply reciting the claim number followed by a period and space before the text of the claim is sufficient and preferred.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (i.e., laws of nature, natural phenomena, or abstract ideas; natural products are natural phenomena) without significantly more. 
Claims 11-16 recite compositions for producing psicose or a bacterium for producing psicose.  The judicial exceptions are not integrated into a practical application because the claims recite nothing in addition to the natural product compositions.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite nothing more than the natural product composition.
The Supreme Court, in Myriad, addressed the Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013).
Myriad relied on Chakrabarty as "central" to the eligibility inquiry, and re-affirmed the Office's reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., "isolated") in the claims does not Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products are examined for a marked difference under Chakrabarty.
The teachings of the Court are instructive to the instant action.  Instant claims 11-16 are drawn to compositions for producing psicose or a bacterium for producing psicose comprising naturally occurring products, namely Microbacterium oxydans and Microbacterium phyllosphaerae bacteria (See instant specification, pp. 8-9, Example 1;  Microbacterium oxydans and Microbacterium phyllosphaerae are naturally occurring bacteria isolated from soil or food samples).
However, merely collecting or isolating naturally occurring products does not impart any significantly different characteristics, with respect to structure or function, to meaningfully distinguish the claimed composition from their naturally occurring counterparts in soil or food.  These judicial exceptions (compositions of naturally occurring bacteria) is not integrated into a practical application because a composition of natural products is not an application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include elements in addition to the composition of natural products.
Regarding claim 12, which recites that the bacterium can be a microbial cell of the bacterium, a culture of the bacterium or a lysate of the bacterium, it would appear that the naturally occurring counterparts grow (culture of bacterium) and are lysed (being frozen and thawed naturally, for instance).

Based upon an analysis with respect to the claims as a whole, claims 11-16 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest naturally occurring counterpart and does not present ‘significantly more’ than the JE . The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 11-16, the answer is yes, the claims are drawn to compositions of matter.  
The second question (Step 2A, prong 1) in the subject matter eligibility determination asks “Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?"
Claims 11-16 are drawn to compositions of naturally occurring bacteria, i.e. a natural phenomenon which is a natural product. 
When the judicial exception is a natural product, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest occurring natural counterpart.
The closest occurring natural counterpart to the claimed invention is naturally occurring soil or food bacteria.  All of the components appear to be identical to the components as they occur in nature. 
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.

The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 11-16, they only recite natural products; hence, claims 11-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 11-16 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 101/112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 and 6-10 are directed to the use of Microbacterium oxydans and Microbacterium phyllosphaerae bacteria, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending i.e. results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Appropriate correction is required.
For furthering prosecution, using a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium belonging to the genus Microbacterium is at least one selected from the group consisting of Microbacterium oxydans and Microbacterium phyllosphaerae, as in claim 1, will be interpreted as contacting Microbacterium oxydans and Microbacterium phyllosphaerae bacteria with a fructose containing substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 use the term “bacterium” to simultaneously refer to different compositions in the same claim; hence, the term is indefinite in the claims.  Specifically, the claims attempt to define the term “bacterium” with limitations that also include the term “bacterium” such as wherein the bacterium is a microbial cell of the bacterium; wherein the bacterium is a culture of the bacterium; and wherein the bacterium is a lysate of the bacterium.  Defining a term with a phrase that comprises the term being defined is inherently indefinite because the term in the defining phrase refers back to the term being defined, i.e. the antecedent basis for the term in the defining phrase is problematic because it is the term being defined.
It is recommended that the concept be expressed in a manner that does not provoke antecedent basis issues, such as “wherein the bacterium belonging to genus Microbacterium is in the form of an intact microbial cell, a culture of the microbial cell, or a lysate of the microbial cell” or similar language.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention appears to employ specific strains of Microbacterium oxydans and Microbacterium phyllosphaerae bacteria.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on pp. 3, 5 and 9 of the specification as filed and as documented on the Depository statements received 10/4/2019 from the International Bureau.
However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.



2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

               Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

               Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  


A declaration averring the above by Applicants or Applicants’ representative would provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph and overcome the rejection.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  The originally filed specification does not give the address of the depository nor state whether the deposit was made under the provisions of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure.  Amendment of the specification to provide the depository address and to state that the deposit was made under the provisions of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure is required.  It is noted that the original disclosure has the deposit sheets, which include the depository’s address, on pp. 12-13; however, this does not comprise a disclosure of the depository address in the text of the specification as evidenced by the PG-Pub of the instant application (US 2020/0263216) which does not comprise the depository sheets nor the address of the depository.  Appropriate correction is required.

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corretto et al., 2015 (cite U, attached PTO-892; herein “Corretto 2015a”).
Corretto 2015a teaches that the Microbacterium oxydans strain BEL163 (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain BEL163 constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain, anticipating claim 15.
It would appear that the Microbacterium oxydans strain of Corretto 2015a (i.e. Microbacterium oxydans strain BEL163) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claim 16 because it is a Microbacterium oxydans Microbacterium oxydans strain BEL163 in Corretto 2015a anticipates claim 16.  NOTE: The claim is drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Corretto 2015a (i.e. Microbacterium oxydans strain BEL163) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Corretto 2015a anticipates the claimed bacterium regardless of whether Corretto 2015a calls the strain BEL163 or any other designation and regardless of whether Corretto 2015a recognizes that the cells have been deposited as KCCM12033P (an impossibility because Corretto 2015a was published over 2 years before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Corretto 2015a is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claims 11-14, Corretto 2015a would necessarily have had a composition comprising Microbacterium oxydans strain BEL163 in order to produce enough DNA to sequence, which would constitute a composition for producing a psicose from a fructose, comprising a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium belonging to the genus Microbacterium is a strain of Microbacterium oxydans, anticipating claims 11-14.
Regarding the functional limitation of claim 13, Microbacterium oxydans strain BEL163, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary.
It would appear that the disclosure of Corretto 2015a anticipates claims 11-16; however, if it is determined that Corretto 2015a does not anticipate the compositions for producing a psicose from a fructose in claims 11-14, a person of ordinary skill in the art at the time of filing would have found it obvious to produce compositions for producing a psicose from a fructose comprising Microbacterium oxydans strain BEL163 because Corretto 2015a discloses that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose (i.e. the tagatose-3-epimerase gene); therefore, claims 11-14 are prima facie obvious over the disclosure of Corretto 2015a.

Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corretto et al., 2015 (cite V, attached PTO-892; herein “Corretto 2015b”).
Corretto 2015b teaches that the Microbacterium oxydans strain BEL4b (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain BEL4b constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain, anticipating claim 15.
Microbacterium oxydans strain of Corretto 2015b (i.e. Microbacterium oxydans strain BEL4b) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claim 16 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Thus, the disclosure of Microbacterium oxydans strain BEL4b in Corretto 2015b anticipates claim 16.  NOTE: The claim is drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Corretto 2015b (i.e. Microbacterium oxydans strain BEL4b) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Corretto 2015b anticipates the claimed bacterium regardless of whether Corretto 2015b calls the strain BEL163 or any other designation and regardless of whether Corretto 2015b recognizes that the cells have been deposited as KCCM12033P (an impossibility because Corretto 2015b was published over 2 years before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Corretto 2015b is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claims 11-14, Corretto 2015b would necessarily have had a composition comprising Microbacterium oxydans strain BEL4b in order to produce enough DNA to sequence, which would constitute a composition for producing a psicose from a fructose, comprising a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium belonging to the genus Microbacterium is a strain of Microbacterium oxydans, anticipating claims 11-14.
Microbacterium oxydans strain BEL4b, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary.
It would appear that the disclosure of Corretto 2015b anticipates claims 11-16; however, if it is determined that Corretto 2015b does not anticipate the compositions for producing a psicose from a fructose in claims 11-14, a person of ordinary skill in the art at the time of filing would have found it obvious to produce compositions for producing a psicose from a fructose comprising Microbacterium oxydans strain BEL4b because Corretto 2015b discloses that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose (i.e. the tagatose-3-epimerase gene); therefore, claims 11-14 are prima facie obvious over the disclosure of Corretto 2015b.

Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Midha et al., 2015 (cite W, attached PTO-892; herein “Midha”).
Midha teaches that the Microbacterium oxydans strain NS234 (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”; the protein sequence was identified through homology with Microbacterium foliorum tagatose-3-epimerase), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of Microbacterium oxydans strain NS234 constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain, anticipating claim 15.
It would appear that the Microbacterium oxydans strain of Midha (i.e. Microbacterium oxydans strain NS234) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claim 16 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Thus, the disclosure of Microbacterium oxydans strain NS234 in Midha anticipates claim 16.  NOTE: The claim is drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Midha (i.e. Microbacterium oxydans strain NS234) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Midha anticipates the claimed bacterium regardless of whether Midha calls the strain NS234 or any other designation and regardless of whether Midha recognizes that the cells have been deposited as KCCM12033P (an impossibility because Midha was published over a year before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Midha is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claims 11-14, Midha would necessarily have had a composition comprising Microbacterium oxydans strain NS234 in order to produce enough DNA to sequence, which would constitute a composition for producing a psicose from a Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium belonging to the genus Microbacterium is a strain of Microbacterium oxydans, anticipating claims 11-14.
Regarding the functional limitation of claim 13, Microbacterium oxydans strain NS234, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary.
It would appear that the disclosure of Midha anticipates claims 11-16; however, if it is determined that Midha does not anticipate the compositions for producing a psicose from a fructose in claims 11-14, a person of ordinary skill in the art at the time of filing would have found it obvious to produce compositions for producing a psicose from a fructose comprising Microbacterium oxydans strain NS234 because Midha discloses that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose (i.e. the tagatose-3-epimerase gene); therefore, claims 11-14 are prima facie obvious over the disclosure of Midha.

Claim Rejections - 35 USC § 103

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., KR20140122043A (cite N, attached PTO-892; Google English translation; herein “Ahn”; the original version is Foreign Patent Document cite 3, IDS, 10/4/2019) in view of Corretto et al., 2015 (cite U, attached PTO-892; herein “Corretto 2015a”).
Ahn teaches methods and compositions for producing psicose (Abst.) wherein the composition comprises an Ensifer adhaerens strain deposited as KCCM11405P (p. 2 of pdf; claims 12-13) and the method comprises reacting the composition comprising Ensifer adhaerens strain deposited as KCCM11405P with fructose by culturing the microorganism in a culture medium comprising fructose (p. 2 of pdf; claims 1-5).  Ahn teaches that the Ensifer adhaerens strain deposited as KCCM11405P comprises a psicose conversion activity to produce a psicose from a fructose (p. 2 of pdf; claims 15-16).
Ahn does not teach that the microorganism with a psicose conversion activity to produce a psicose from a fructose in Ahn’s composition and method is a Microbacterium oxydans strain; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of Ahn and practice the method of Ahn with a Microbacterium oxydans strain with a psicose conversion activity to produce a psicose from a fructose in view of the disclosure of Corretto 2015a.
Corretto 2015a teaches that the Microbacterium oxydans strain BEL163 (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain BEL163 constitutes a bacterium belonging to the genus Microbacterium having a Microbacterium oxydans strain.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the Microbacterium oxydans strain BEL163 taught by Corretto 2015a for Ahn’s Ensifer adhaerens strain deposited as KCCM11405P in Ahn’s compositions and methods with a reasonable expectation of success because both Microbacterium oxydans strain BEL163 and the Ensifer adhaerens strain deposited as KCCM11405P both comprise a psicose conversion activity to produce a psicose from a fructose; therefore, claims 1, 3-4, 11 and 15 are prima facie obvious.
Regarding claims 2 and 12, Ahn teaches that the microorganism in the compositions can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claim 14) and that the microorganism in the method can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claims 1, 4 and 6-7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use the cells, a culture or a lysate of Microbacterium oxydans strain BEL163 in Ahn’s compositions and methods with a reasonable expectation of success; therefore, claims 2 and 12 are prima facie obvious.
Regarding claim 5, Ahn teaches methods wherein the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism are immobilized on a carrier and contacted with the fructose-containing substrate (p. 3 of pdf; claim 7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a wherein the cells, a Microbacterium oxydans strain BEL163 immobilized on a carrier are contacted with the fructose-containing substrate with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Ahn teaches that the fructose concentration contacted with the microorganism is 40 – 75% (p. 2 of pdf; claim 10); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a wherein the fructose concentration is 40 – 75% with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 6 is prima facie obvious. 
Regarding claim 7, Ahn teaches practicing the method wherein no buffer solution is used (p. 3 of pdf; claim 9); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a wherein no buffer solution is used with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 7 is prima facie obvious.
Regarding claim 8, Ahn teaches that the method can be practiced at 40 – 80 °C (p. 2 of pdf; claim 11); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a at a temperature of 40 – 80 °C with a reasonable expectation of success Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 8 is prima facie obvious.
Regarding claim 9, Ahn teaches that the method can be performed for 1 to 48 hours (p. 3 of pdf); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015a for 1 to 48 hours with a reasonable expectation of success because Corretto 2015a teaches that Microbacterium oxydans strain BEL163 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 9 is prima facie obvious.
Regarding claims 10, 14 and 16, it would appear that the Microbacterium oxydans strain of Corretto 2015a (i.e. Microbacterium oxydans strain BEL163) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claims 10, 14 and 16 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Hence, the compositions and methods made obvious by Ahn in view of Corretto 2015a would appear to comprise Microbacterium oxydans strain deposited as KCCM12033P; therefore, claims 10, 14 and 16 are prima facie obvious.  NOTE: The claims are drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Corretto 2015a (i.e. Microbacterium oxydans strain BEL163) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Corretto 2015a makes obvious the Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Corretto 2015a is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claim 13, Microbacterium oxydans strain BEL163, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary; therefore, claim 13 is prima facie obvious over the method made obvious by Ahn in view of Corretto 2015a.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., KR20140122043A (cite N, attached PTO-892; Google English translation; herein “Ahn”; the original version is Foreign Patent Document cite 3, IDS, 10/4/2019) in view of Corretto et al., 2015 (cite V, attached PTO-892; herein “Corretto 2015b”).
Ahn teaches methods and compositions for producing psicose (Abst.) wherein the composition comprises an Ensifer adhaerens strain deposited as KCCM11405P (p. 2 of pdf; claims 12-13) and the method comprises reacting the composition comprising Ensifer adhaerens strain deposited as KCCM11405P with fructose by culturing the microorganism in a culture medium comprising fructose (p. 2 of pdf; claims 1-5).  Ahn teaches that the Ensifer adhaerens strain deposited as KCCM11405P comprises a 
Ahn does not teach that the microorganism with a psicose conversion activity to produce a psicose from a fructose in Ahn’s composition and method is a Microbacterium oxydans strain; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of Ahn and practice the method of Ahn with a Microbacterium oxydans strain with a psicose conversion activity to produce a psicose from a fructose in view of the disclosure of Corretto 2015b.
Corretto 2015b teaches that the Microbacterium oxydans strain BEL4b (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain BEL4b constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the Microbacterium oxydans strain BEL4b taught by Corretto 2015b for Ahn’s Ensifer adhaerens strain deposited as KCCM11405P in Ahn’s compositions and methods with a reasonable expectation of success because both Microbacterium oxydans strain BEL4b and the Ensifer adhaerens strain deposited as KCCM11405P both comprise a psicose conversion activity to produce a psicose from a fructose; therefore, claims 1, 3-4, 11 and 15 are prima facie obvious.
Microbacterium oxydans strain BEL4b in Ahn’s compositions and methods with a reasonable expectation of success; therefore, claims 2 and 12 are prima facie obvious.
Regarding claim 5, Ahn teaches methods wherein the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism are immobilized on a carrier and contacted with the fructose-containing substrate (p. 3 of pdf; claim 7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b wherein the cells, a culture or a lysate of Microbacterium oxydans strain BEL4b immobilized on a carrier are contacted with the fructose-containing substrate with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Ahn teaches that the fructose concentration contacted with the microorganism is 40 – 75% (p. 2 of pdf; claim 10); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b wherein the fructose concentration is 40 – Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 6 is prima facie obvious. 
Regarding claim 7, Ahn teaches practicing the method wherein no buffer solution is used (p. 3 of pdf; claim 9); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b wherein no buffer solution is used with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 7 is prima facie obvious.
Regarding claim 8, Ahn teaches that the method can be practiced at 40 – 80 °C (p. 2 of pdf; claim 11); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b at a temperature of 40 – 80 °C with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 8 is prima facie obvious.
Regarding claim 9, Ahn teaches that the method can be performed for 1 to 48 hours (p. 3 of pdf); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Corretto 2015b for 1 to 48 hours with a reasonable expectation of success because Corretto 2015b teaches that Microbacterium oxydans strain BEL4b has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 9 is prima facie obvious.
Microbacterium oxydans strain of Corretto 2015b (i.e. Microbacterium oxydans strain BEL4b) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claims 10, 14 and 16 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Hence, the compositions and methods made obvious by Ahn in view of Corretto 2015b would appear to comprise Microbacterium oxydans strain deposited as KCCM12033P; therefore, claims 10, 14 and 16 are prima facie obvious.  NOTE: The claims are drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Corretto 2015b (i.e. Microbacterium oxydans strain BEL4b) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Corretto 2015b makes obvious the compositions and methods comprising the claimed bacterium regardless of whether Corretto 2015b calls the strain BEL4b or any other designation and regardless of whether Corretto 2015b recognizes that the cells have been deposited as KCCM12033P (an impossibility because Corretto 2015b was published over 2 years before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Corretto 2015b is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claim 13, Microbacterium oxydans strain BEL4b, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary; therefore, claim 13 is prima facie obvious over the method made obvious by Ahn in view of Corretto 2015b.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., KR20140122043A (cite N, attached PTO-892; Google English translation; herein “Ahn”; the original version is Foreign Patent Document cite 3, IDS, 10/4/2019) in view of Midha et al., 2015 (cite W, attached PTO-892; herein “Midha”).
Ahn teaches methods and compositions for producing psicose (Abst.) wherein the composition comprises an Ensifer adhaerens strain deposited as KCCM11405P (p. 2 of pdf; claims 12-13) and the method comprises reacting the composition comprising Ensifer adhaerens strain deposited as KCCM11405P with fructose by culturing the microorganism in a culture medium comprising fructose (p. 2 of pdf; claims 1-5).  Ahn teaches that the Ensifer adhaerens strain deposited as KCCM11405P comprises a psicose conversion activity to produce a psicose from a fructose (p. 2 of pdf; claims 15-16).
Ahn does not teach that the microorganism with a psicose conversion activity to produce a psicose from a fructose in Ahn’s composition and method is a Microbacterium oxydans strain; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of Ahn and practice the method of Ahn with a Microbacterium oxydans strain with a psicose conversion activity to produce a psicose from a fructose in view of the disclosure of Midha.
Midha teaches that the Microbacterium oxydans strain NS234 (p. 2, “FEATURES”, “source”) comprises a gene which produces a tagatose-3-epimerase (p. 2, “FEATURES”, “Protein”; the protein sequence was identified through homology with Microbacterium foliorum tagatose-3-epimerase), i.e. a psicose conversion activity to produce a psicose from a fructose (tagatose-3-epimerase catalyzes the conversion of D-fructose to D-psicose as well as converting I-sorbose to I-tagatose); thus, Microbacterium oxydans strain NS234 constitutes a bacterium belonging to the genus Microbacterium having a psicose conversion activity to produce a psicose from a fructose, wherein the bacterium is a Microbacterium oxydans strain.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the Microbacterium oxydans strain NS234 taught by Midha for Ahn’s Ensifer adhaerens strain deposited as KCCM11405P in Ahn’s compositions and methods with a reasonable expectation of success because both Microbacterium oxydans strain NS234 and the Ensifer adhaerens strain deposited as KCCM11405P both comprise a psicose conversion activity to produce a psicose from a fructose; therefore, claims 1, 3-4, 11 and 15 are prima facie obvious.
Regarding claims 2 and 12, Ahn teaches that the microorganism in the compositions can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claim 14) and that the microorganism in the method can be in the form of the cells of the microorganism, a culture of the microorganism or a lysate of the microorganism (p. 3 of pdf; claims 1, 4 and 6-7); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to use the cells, a culture or a lysate of Microbacterium oxydans strain NS234 in Ahn’s compositions and methods with a reasonable expectation of success; therefore, claims 2 and 12 are prima facie obvious.
Microbacterium oxydans strain NS234 immobilized on a carrier are contacted with the fructose-containing substrate with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 5 is prima facie obvious.
Regarding claim 6, Ahn teaches that the fructose concentration contacted with the microorganism is 40 – 75% (p. 2 of pdf; claim 10); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha wherein the fructose concentration is 40 – 75% with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 6 is prima facie obvious. 
Regarding claim 7, Ahn teaches practicing the method wherein no buffer solution is used (p. 3 of pdf; claim 9); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha wherein no buffer solution is used with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose prima facie obvious.
Regarding claim 8, Ahn teaches that the method can be practiced at 40 – 80 °C (p. 2 of pdf; claim 11); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha at a temperature of 40 – 80 °C with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 8 is prima facie obvious.
Regarding claim 9, Ahn teaches that the method can be performed for 1 to 48 hours (p. 3 of pdf); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Ahn in view of Midha for 1 to 48 hours with a reasonable expectation of success because Midha teaches that Microbacterium oxydans strain NS234 has a psicose conversion activity to produce a psicose from a fructose; therefore, claim 9 is prima facie obvious.
Regarding claims 10, 14 and 16, it would appear that the Microbacterium oxydans strain of Midha (i.e. Microbacterium oxydans strain NS234) is the claimed Microbacterium oxydans strain deposited as KCCM12033P recited in claims 10, 14 and 16 because it is a Microbacterium oxydans strain having a psicose conversion activity to produce a psicose from a fructose.  Hence, the compositions and methods made obvious by Ahn in view of Midha would appear to comprise Microbacterium oxydans strain deposited as KCCM12033P; therefore, claims 10, 14 and 16 are prima facie obvious.  NOTE: The claims are drawn to a Microbacterium oxydans or Microbacterium phyllosphaerae strain having a psicose conversion activity to produce a psicose from a fructose and deposited as KCCM12033P (Microbacterium oxydans) or KCCM12034P (Microbacterium phyllosphaerae) not to the deposit itself or the label.  If the Microbacterium oxydans strain taught by Midha (i.e. Microbacterium oxydans strain NS234) is the claimed Microbacterium oxydans strain deposited as KCCM12033P then the disclosure of Midha makes obvious the compositions and methods comprising the claimed bacterium regardless of whether Midha calls the strain NS234 or any other designation and regardless of whether Midha recognizes that the cells have been deposited as KCCM12033P (an impossibility because Midha was published over a year before the instant Microbacterium oxydans strain was deposited as KCCM12033P).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Microbacterium oxydans strain disclosed by Midha is a genetically distinct strain from the Microbacterium oxydans strain recited in the claims.
Regarding claim 13, Microbacterium oxydans strain NS234, which would appear to be Microbacterium oxydans KCCM12033P under a different designation, would have the same inherent functional characteristics as Microbacterium oxydans KCCM12033P absent sufficient and compelling evidence to the contrary; therefore, claim 13 is prima facie obvious over the method made obvious by Ahn in view of Midha.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651